Exhibit 10.1


AMENDMENT NUMBER NINE TO THE
LOWE’S 401(k) PLAN


This Amendment Number Nine to the Lowe’s 401(k) Plan, as amended and restated
effective February 3, 2007 (the “Plan”), is adopted by Lowe’s Companies, Inc.
(the “Company”).
 
W I T N E S S E T H:
WHEREAS, the Company currently maintains the Plan; and
 
WHEREAS, the Company desires to amend the Plan to discontinue automatic Salary
Deferral Contributions and to conform hardship distribution standards to the
safe harbor provisions in Section 1.401(k)-1(d)(3) of the regulations of the
Internal Revenue Service; and
 
WHEREAS, under Section 15 of the Plan, the Company may amend the Plan in whole
or in part at any time;
 
NOW, THEREFORE, the Company hereby amends the Plan effective as of November 1,
2012, as follows: 
 
1.         Section 4(a) of the Plan shall be deleted in its entirety and
replaced with the following:
 
(a) Salary Deferral Contributions – Subject to the limitations described in this
Section 4(a) and in Sections 4(e) and 4(g), an Employee who is eligible to
participate in the Plan may elect to have from 1% to 50% (or such other
percentages as may be determined by the Committee) of his Deferral Compensation
withheld by Lowe’s and contributed to the Trust on his behalf in lieu of his
receiving such amount as Compensation; provided, however, that except as
otherwise provided in Section 4(b) regarding Catch-Up Contributions, the amount
elected to be withheld may not exceed $15,500 for any calendar year (as adjusted
periodically after 2007 for increases in the cost of living pursuant to
Section 402(g)(5) of the Code).  The Committee may permit Participants to make
such elections (and changes thereof) through any electronic medium designated by
the Committee.  Salary Deferral Contributions shall be paid by Lowe’s to the
Trustee in cash as soon as practicable, but in no event later than the 15th
business day of the month following the month in which such amounts are withheld
from the Participants’ Deferral Compensation.  Notwithstanding the foregoing,
the Committee may limit or alter a Highly Compensated Employee’s Salary Deferral
Contributions election to facilitate the Plan’s compliance with applicable Code
limitations on contributions in coordination with other employee benefit plans
and programs.  In such regard, for Plan Years beginning prior to January 1,
2008, Highly Compensated Employees may contribute as annual Salary Deferral
Contributions a maximum of four percent (4%) of Deferral Compensation in order
to meet the nondiscrimination requirements set forth in Section 4(e) before the
period when the Plan satisfied the safe harbor plan requirements of Code Section
401(k)(12).


2.         Subsection (7) of the second paragraph of Section 10(a) shall be
deleted, and the second paragraph of Section 10(a) shall be revised to read as
follows:

 
 

--------------------------------------------------------------------------------

 

Such a withdrawal shall be available only if necessary on account of:


 
(1)
expenses for medical care described in Section 213(d) of the Code previously
incurred by the Participant, his spouse or his dependents (as defined in Section
152 of the Code) or necessary for these persons to obtain such medical care;



 
(2)
payment of tuition, related educational fees and room and board expenses for the
next 12 months of post-secondary education for the Participant, his spouse, his
children or his dependents;



 
(3)
cost directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);



 
(4)
for prevention of eviction of the Participant from his principal residence or
foreclosure on the mortgage of his principal residence;



 
(5)
payments for burial or funeral expenses for the Participant’s deceased parent,
spouse, children or dependents; or



 
(6)
expenses for the repair of damage to the Participant’s principal residence that
would qualify for the casualty deduction under Code Section 165.



3.         Except as expressly or by necessary implication amended hereby, the
Plan shall continue in full force and effect.


IN WITNESS HEREOF, the Company has adopted this Amendment Number Nine to the
Plan effective as of the effective date set forth above.
 
 

  LOWE'S COMPANIES, INC.                /s/ Marshall A. Croom    
By:
Marshall A. Croom, Senior Vice President & Chief Risk Officer
      Chairman, Administrative Committee of Lowe's Companies, Inc.             
   
Date:
October 17, 2012         